Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/704,905 filed on 12/05/2019. This application is a Continuation of 15/414,353 filed on 01/24/2017 (now patent US 10,536,374 B2). Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/29/2020, 07/08/2020, and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 16-20, the claims recite “The method of claim 15…”, but claim 15 recites “A non-transitory computer readable storage medium having instructions thereon for…”, rendering these claims indefinite. For the purpose of examination, claims 16-20 are assumed to read, “The non-transitory computer readable storage medium of claim 15…”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, and 15-19 of US 10,536,374 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 10,536,374 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 10,536,374 B2.  

Instant Application 16/704,905
Patent US 10,536,374 B2
1. A system for supporting SMA level abstractions at router ports for inter-subnet exchange of management information in a high performance computing environment, comprising: 

one or more microprocessors; 

a first subnet, the first subnet comprising a plurality of switches of the first subnet, 

wherein each of the plurality of switches comprise a plurality of switch ports, 


a plurality of host channel adapters of the first subnet, each host channel adapter comprising at least one host channel adapter port, 









wherein the plurality of switches and the plurality of host channel adapters are physically interconnected according to a physical connectivity information of the first subnet; 



wherein a switch port of the plurality of switch ports on a switch of the plurality of switches is configured as a router port; 





wherein the switch of the plurality of switches that comprises the switch port of the plurality of switch ports configured as a router port comprises a remotely accessible attribute; and 

wherein the remotely accessible attribute comprises information about the first subnet, the information about the first subnet comprising at least the physical connectivity information of the first subnet.  
1. A system for supporting SMA level abstractions at router ports for inter-subnet exchange of management information in a high performance computing environment, comprising: 
one or more microprocessors; 
a first subnet, the first subnet comprising a plurality of switches of the first subnet, 
wherein each of the plurality of switches comprise a plurality of switch ports, 
a plurality of host channel adapters of the first subnet, each host channel adapter comprising at least one host channel adapter port, a plurality of end nodes of the first subnet, 
wherein each of the end nodes are associated with at least one host channel adapter of the plurality of host channel adapters, and a subnet manager of the first subnet, the subnet manager running on a switch of the plurality of switches, 
wherein the subnet manager configures the connectivity of the first subnet such that the plurality of end nodes are, via each respective host channel adapter, interconnected via the plurality of switches, wherein such configuration of the connectivity of the first subnet comprises a connectivity information of the first subnet; 
wherein a switch port of the plurality of switch ports on another switch of the plurality of switches is configured as a router port; 
wherein the switch port configured as the router port is logically connected to a virtual router; 
wherein the another switch of the plurality of switches that comprises the switch port of the plurality of switch ports configured as a router port comprises a remotely accessible attribute; 
wherein the remotely accessible attribute comprises information about the first subnet, the information about the first subnet comprising at least the connectivity information of the first subnet; and 
wherein, in response to a receiving a query, at the another switch of the plurality of switches, from a subnet manager of a second subnet, the connectivity information contained in the remotely accessible attribute is provided to the subnet manager of the second subnet.

2. The system of claim 1, wherein the remotely accessible attribute is associated with a subnet management agent (SMA) of the switch.  
(From 1). wherein each of the end nodes are associated with at least one host channel adapter of the plurality of host channel adapters, and a subnet manager of the first subnet, the subnet manager running on a switch of the plurality of switches,… the connectivity information contained in the remotely accessible attribute is provided to the subnet manager of the second subnet.

3. The system of claim 2, wherein the remotely accessible attribute is configured by a subnet manager of the first subnet.  
2. The system of claim 1, wherein the subnet manager configures the remotely accessible attribute at the another switch.
4. The system of claim 1, wherein, in response to a receiving a query, at the switch of the plurality of switches, from a subnet manager of a second subnet, the physical connectivity information contained in the remotely accessible attribute is provided to the subnet manager of the second subnet.  
(From 1). wherein, in response to a receiving a query, at the another switch of the plurality of switches, from a subnet manager of a second subnet, the connectivity information contained in the remotely accessible attribute is provided to the subnet manager of the second subnet.









































5. The system of claim 4, wherein the query from subnet manager of the second subnet comprises a subnet management packet (SMP) addressed to the router port of the second subnet.  
3. The system of claim 2, wherein the information about the first subnet further comprises port configuration information, the port configuration information comprising information concerning the status of each of the plurality of switch ports.
4. The system of claim 3, further comprising: a second subnet, the second subnet comprising: one or more switches of the second subnet, the one or more switches of the second subnet comprising at least a leaf switch of the second subnet, wherein each of the one or more switches of the second subnet comprise a plurality of switch ports of the second subnet, a plurality of host channel adapters of the second subnet, each host channel adapter of the second subnet comprising at least one host channel adapter port of the second subnet; a plurality of end nodes of the second subnet, wherein each of the end nodes of the second subnet are associated with at least one host channel adapter of the second subnet of the plurality of host channel adapters of the second subnet, and a subnet manager of the second subnet, the subnet manager of the second subnet running on one of the one or more switches of the second subnet and the plurality of host channel adapters of the second subnet; wherein a switch port of the second subnet of the plurality of switch ports of the second subnet on a switch of the another one or more switches of the second subnet is configured as a router port of the second subnet; wherein the switch port of the second subnet configured as the router port of the second subnet is logically connected to a virtual router of the second subnet, the virtual router of the second subnet comprising at least two virtual router ports of the second subnet; and wherein the first subnet is interconnected with the second subnet via a physical link.

5. The system of claim 4, wherein the query from subnet manager of the second subnet comprises a subnet management packet (SMP) addressed to the router port of the second subnet.
6. The system of claim 5, wherein the SMP retrieves the physical connectivity information of the first subnet from the remotely accessible attribute at the switch.  
6. The system of claim 5, wherein the SMP retrieves the connectivity information about the first subnet from the remotely accessible attribute at the another switch.
7. The system of claim 1, wherein the switch port configured as the router port is logically connected to a virtual router.
(From 4.) wherein the switch port of the second subnet configured as the router port of the second subnet is logically connected to a virtual router of the second subnet.
8. A method for supporting SMA level abstractions at router ports for inter-subnet exchange of management information in a high performance computing environment, comprising: 

providing, at a computer including one or more microprocessors, a first subnet, 

the first subnet comprising: a plurality of switches of the first subnet, 


wherein each of the plurality of switches comprise a plurality of switch ports, a plurality of host channel adapters of the first subnet, each host channel adapter comprising at least one host channel adapter port, 













wherein the plurality of switches and the plurality of host channel adapters are physically interconnected according to a physical connectivity information of the first subnet; and 



configuring a switch port of the plurality of switch ports on a switch of the plurality of switches as a router port, 







wherein the switch of the plurality of switches that comprises the switch port of the plurality of switch ports configured as a router port comprises a remotely accessible attribute; and 

wherein the remotely accessible attribute comprises information about the first subnet, the information about the first subnet comprising at least the physical connectivity information of the first subnet.  
8. A method for supporting SMA level abstractions at router ports for inter-subnet exchange of management information in a high performance computing environment, comprising: 
providing, at one or more computers, including one or more microprocessors, a first subnet, 
the first subnet comprising a plurality of switches of the first subnet, 
the plurality of switches comprising at least a leaf switch, wherein each of the plurality of switches comprise a plurality of switch ports, a plurality of host channel adapters of the first subnet, each host channel adapter comprising at least one host channel adapter port, 
a plurality of end nodes of the first subnet, wherein each of the end nodes are associated with at least one host channel adapter of the plurality of host channel adapters, and 
a subnet manager of the first subnet, the subnet manager running on a switch of the plurality of switches, 
wherein the subnet manager configures the connectivity of the first subnet such that the plurality of end nodes are, via each respective host channel adapter, interconnected via the plurality of switches, wherein such configuration of the connectivity of the first subnet comprises a connectivity information of the first subnet; 
configuring a switch port of the plurality of switch ports on another switch of the plurality of switches as a router port; 

logically connecting the switch port configured as the router port to a virtual router; 
providing at the another switch of the plurality of switches that comprises the switch port of the plurality of switch ports configured as a router port a remotely accessible attribute; 
wherein the remotely accessible attribute comprises information about the first subnet, the information about the first subnet comprising at least the connectivity information of the first subnet; and 
wherein, in response to a receiving a query, at the another switch of the plurality of switches, from a subnet manager of a second subnet, the connectivity information contained in the remotely accessible attribute is provided to the subnet manager of the second subnet.
9. The method of claim 8, wherein the remotely accessible attribute is associated with a subnet management agent (SMA) of the switch.  
(From 8.) a subnet manager of the first subnet, the subnet manager running on a switch of the plurality of switches… the connectivity information contained in the remotely accessible attribute is provided to the subnet manager of the second subnet.
10. The method of claim 9, wherein the remotely accessible attribute is configured by a subnet manager of the first subnet.  
9. The method of claim 8, wherein the subnet manager configures the remotely accessible attribute at the another switch.
11. The method of claim 8, wherein, in response to a receiving a query, at the switch of the plurality of switches, from a subnet manager of a second subnet, the physical connectivity information contained in the remotely accessible attribute is provided to the subnet manager of the second subnet.  
(From 8.) wherein, in response to a receiving a query, at the another switch of the plurality of switches, from a subnet manager of a second subnet, the connectivity information contained in the remotely accessible attribute is provided to the subnet manager of the second subnet.






































12. The method of claim 11, wherein the query from subnet manager of the second subnet comprises a subnet management packet (SMP) addressed to the router port of the second subnet.  
10. The method of claim 9, wherein the information about the first subnet further comprises port configuration information, the port configuration information comprising information concerning the status of each of the plurality of switch ports. 
11. The method of claim 10, further comprising: further providing, at the one or more computers, including the one or more microprocessors, a second subnet, the second subnet comprising: one or more switches of the second subnet, the one or more switches of the second subnet comprising at least a leaf switch of the second subnet, wherein each of the one or more switches of the second subnet comprise a plurality of switch ports of the second subnet, a plurality of host channel adapters of the second subnet, each host channel adapter of the second subnet comprising at least one host channel adapter port of the second subnet; a plurality of end nodes of the second subnet, wherein each of the end nodes of the second subnet are associated with at least one host channel adapter of the second subnet of the plurality of host channel adapters of the second subnet, and a subnet manager of the second subnet, the subnet manager of the second subnet running on one of the one or more switches of the second subnet and the plurality of host channel adapters of the second subnet; configuring a switch port of the second subnet of the plurality of switch ports of the second subnet on a switch of the another one or more switches of the second subnet as a router port of the second subnet; logically connecting the switch port of the second subnet configured as the router port of the second subnet is to a virtual router of the second subnet, the virtual router of the second subnet comprising at least two virtual router ports of the second subnet; and interconnecting the first subnet is with the second subnet via a physical link.
12. The method of claim 11, further comprising: querying, by the subnet manager of the second subnet, via a subnet management packet (SMP) addressed to the switch port of the second subnet configured as the router port of the second subnet, connectivity information about the first subnet.
13. The method of claim 12, wherein the SMP retrieves the physical connectivity information of the first subnet from the remotely accessible attribute at the switch.  
13. The method of claim 12, further comprising: retrieving, by the SMP, the connectivity information about the first subnet from the remotely accessible attribute.
14. The method of claim 8, wherein the switch port configured as the router port is logically connected to a virtual router.  
(From 8). logically connecting the switch port configured as the router port to a virtual router.
15. A non-transitory computer readable storage medium having instructions thereon for supporting SMA level abstractions at router ports for inter-subnet exchange of management information in a high performance computing environment, which when read and executed by a computer cause the computer to perform steps comprising: 


providing, at a computer including one or more microprocessors, a first subnet, the first subnet comprising: a plurality of switches of the first subnet, 



wherein each of the plurality of switches comprise a plurality of switch ports, a plurality of host channel adapters of the first subnet, each host channel adapter comprising at least one host channel adapter port, 









wherein the plurality of switches and the plurality of host channel adapters are physically interconnected according to a physical connectivity information of the first subnet; and 




configuring a switch port of the plurality of switch ports on a switch of the plurality of switches as a router port, wherein the switch of the plurality of switches that comprises the switch port of the plurality of switch ports configured as a router port comprises a remotely accessible attribute; and 



wherein the remotely accessible attribute comprises information about the first subnet, the information about the first subnet comprising at least the physical connectivity information of the first subnet.  
15. A non-transitory computer readable storage medium, including instructions stored thereon for supporting SMA level abstractions at router ports for inter-subnet exchange of management information in a high performance computing environment, which when read and executed by one or more computers cause the one or more computers to perform steps comprising: 
providing, at one or more computers, including one or more microprocessors, a first subnet, the first subnet comprising a plurality of switches of the first subnet, the plurality of switches comprising at least a leaf switch, 
wherein each of the plurality of switches comprise a plurality of switch ports, a plurality of host channel adapters of the first subnet, each host channel adapter comprising at least one host channel adapter port, a plurality of end nodes of the first subnet, 
wherein each of the end nodes are associated with at least one host channel adapter of the plurality of host channel adapters, and a subnet manager of the first subnet, the subnet manager running on of a switch of the plurality of switches, 
wherein the subnet manager configures the connectivity of the first subnet such that the plurality of end nodes are, via each respective host channel adapter, interconnected via the plurality of switches, wherein such configuration of the connectivity of the first subnet comprises a connectivity information of the first subnet; 
configuring a switch port of the plurality of switch ports on another switch of the plurality of switches as a router port; logically connecting the switch port configured as the router port to a virtual router; providing at the another switch of the plurality of switches that comprises the switch port of the plurality of switch ports configured as a router port a remotely accessible attribute; 
wherein the remotely accessible attribute comprises information about the first subnet, the information about the first subnet comprising at least the connectivity information of the first subnet; and 
wherein, in response to a receiving a query, at the another switch of the plurality of switches, from a subnet manager of a second subnet, the connectivity information contained in the remotely accessible attribute is provided to the subnet manager of the second subnet.
16. The non-transitory computer readable storage medium of claim 15, wherein the remotely accessible attribute is associated with a subnet management agent (SMA) of the switch.  
(From 15). wherein the subnet manager configures the connectivity of the first subnet such that the plurality of end nodes are, via each respective host channel adapter, interconnected via the plurality of switches… providing at the another switch of the plurality of switches that comprises the switch port of the plurality of switch ports configured as a router port a remotely accessible attribute.
17. The non-transitory computer readable storage medium of claim 16, wherein the remotely accessible attribute is configured by a subnet manager of the first subnet.  
16. The non-transitory computer readable storage medium of claim 15, wherein the subnet manager configures the remotely accessible attribute at the another switch.
18. The non-transitory computer readable storage medium of claim 15, wherein, in response to a receiving a query, at the switch of the plurality of switches, from a subnet manager of a second subnet, the physical connectivity information contained in the remotely accessible attribute is provided to the subnet manager of the second subnet.  
(From 15). wherein, in response to a receiving a query, at the another switch of the plurality of switches, from a subnet manager of a second subnet, the connectivity information contained in the remotely accessible attribute is provided to the subnet manager of the second subnet.









































19. The non-transitory computer readable storage medium of claim 18, wherein the query from subnet manager of the second subnet comprises a subnet management packet (SMP) addressed to the router port of the second subnet.  
17. The non-transitory compute readable storage medium of claim 16, wherein the information about the first subnet further comprises port configuration information, the port configuration information comprising information concerning the status of each of the plurality of switch ports. 
18. The non-transitory computer readable storage medium of claim 17, the steps further comprising: further providing, at the one or more computers, including the one or more microprocessors, a second subnet, the second subnet comprising: one or more switches of the second subnet, the one or more switches of the second subnet comprising at least a leaf switch of the second subnet, wherein each of the one or more switches of the second subnet comprise a plurality of switch ports of the second subnet, a plurality of host channel adapters of the second subnet, each host channel adapter of the second subnet comprising at least one host channel adapter port of the second subnet; a plurality of end nodes of the second subnet, wherein each of the end nodes of the second subnet are associated with at least one host channel adapter of the second subnet of the plurality of host channel adapters of the second subnet, and a subnet manager of the second subnet, the subnet manager of the second subnet running on one of the one or more switches of the second subnet and the plurality of host channel adapters of the second subnet; configuring a switch port of the second subnet of the plurality of switch ports of the second subnet on a switch of the another one or more switches of the second subnet as a router port of the second subnet; logically connecting the switch port of the second subnet configured as the router port of the second subnet is to a virtual router of the second subnet, the virtual router of the second subnet comprising at least two virtual router ports of the second subnet; and interconnecting the first subnet is with the second subnet via a physical link.
19. The non-transitory computer readable storage medium of claim 18, the steps further comprising: querying, by the subnet manager of the second subnet, via a subnet management packet (SMP) addressed to the switch port of the second subnet configured as the router port of the second subnet, connectivity information about the first subnet; and 
retrieving, by the SMP, the connectivity information about the first subnet from the remotely accessible attribute.
20. The non-transitory computer readable storage medium of claim 19, wherein the SMP retrieves the physical connectivity information of the first subnet from the remotely accessible attribute at the switch
(From 19). retrieving, by the SMP, the connectivity information about the first subnet from the remotely accessible attribute.



Claim 1 of the instant application merely broadens the scope of claim 1 of US 10,536,374 B2. The feature “wherein the plurality of switches and the plurality of host channel adapters are physically interconnected according to a physical connectivity information of the first subnet” in the instant application is an obvious variation of and easily derivable from the feature “wherein the subnet manager configures the connectivity of the first subnet such that the plurality of end nodes are, via each respective host channel adapter, interconnected via the plurality of switches, wherein such configuration of the connectivity of the first subnet comprises a connectivity information of the first subnet”, in claim 1 of US 10,536,374 B2. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 2 of the instant application merely broadens the scope of claim 1 of US 10,536,374 B2. The feature “wherein the remotely accessible attribute is associated with a subnet management agent (SMA) of the switch” in the instant application is an obvious variation of and easily derivable from the feature “wherein each of the end nodes are associated with at least one host channel adapter of the plurality of host channel adapters, and a subnet manager of the first subnet, the subnet manager running on a switch of the plurality of switches,… the connectivity information contained in the remotely accessible attribute is provided to the subnet manager of the second subnet” in claim 1 of US 10,536,374 B2.

Claims 3-7 of the instant application merely broaden the scope of claims 2, 1, 5, 6, and 4, respectively, of US 10,536,374 B2. 

Claim 8 of the instant application merely broadens the scope of claim 8 of US 10,536,374 B2 following the same rationale as discussed above for claim 1. Claim 8 recites similar features as in claim 1 from the perspective of a method.

Claim 9 of the instant application merely broadens the scope of claim 8 of US 10,536,374 B2. The feature “wherein the remotely accessible attribute is associated with a subnet management agent (SMA) of the switch” in the instant application is an obvious variation of and easily derivable from the feature “a subnet manager of the first subnet, the subnet manager running on a switch of the plurality of switches… the connectivity information contained in the remotely accessible attribute is provided to the subnet manager of the second subnet” in claim 8 of US 10,536,374 B2. 

Claim 10-14 of the instant application merely broaden the scope of claims 9, 8, 12, 13, and 8, respectively, of US 10,536,374 B2.

Claim 15 of the instant application merely broadens the scope of claim 15 of US 10,536,374 B2 following the same rationale as discussed above for claim 1. Claim 15 recites similar features as in claim 1, from the perspective of a non-transitory computer readable storage medium.

Claim 16 of the instant application merely broadens the scope of claim 15 of US 10,536,374 B2. The feature “wherein the remotely accessible attribute is associated with a subnet management agent (SMA) of the switch” in the instant application is an obvious variation of and easily derivable from the feature “wherein the subnet manager configures the connectivity of the first subnet such that the plurality of end nodes are, via each respective host channel adapter, interconnected via the plurality of switches… providing at the another switch of the plurality of switches that comprises the switch port of the plurality of switch ports configured as a router port a remotely accessible attribute” in claim 15 of US 10,536,374 B2.

Claims 17-20 of the instant application merely broaden the scope of claims 16, 15, 19, and 19, respectively, of US 10,536,374 B2. 


Allowable Subject Matter
Claims 1-15 contain allowable subject matter and would be allowable if they overcome the nonstatutory double patenting rejections. The prior art of record includes the following documents:
Johnsen et al. (US 2014/0241208 A1) 
Srinivasan et al. (US 2014/0269686 A1)
Vershkov et al. (US 2014/0177639 A1)
InfiniBand™ Architecture Release 1.2.1 Volume 1 - General Specifications 
Jayanarayana et al. (US 2015/0098475 A1)
Shah et al. (US 2003/0208572 A1)

Claims 16-20 contain allowable subject matter and would be allowable if they overcome the 35 USC §112(b) rejections and the nonstatutory double patenting rejections. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471